IN THE UNITED STATES COURT OF APPEALS
                                        FOR THE FIFTH CIRCUIT



                                                            No. 98-11493
                                                          Summary Calendar


UNITED STATES OF AMERICA,

                                                                                                                Plaintiff-Appellee,

                                                                    versus

DARAL WAYNE WILLIAMS,

                                                                                                                Defendant-Appellant.

                                 __________________________________________

                                    Appeal from the United States District Court
                                         for the Northern District of Texas
                                              USDC No. 2:98-CR-34-1
                                 __________________________________________

                                                              July 30, 1999

Before KING, Chief Judge, HIGGINBOTHAM and STEWART, Circuit Judges.

PER CURIAM:*

           Court-appointed counsel for Daral Wayne Williams, the Federal Public Defender, has filed

a motion to withdraw and supporting brief as required by Anders v. California, 386 U.S. 738

(1967). Williams has not filed a response. Our independent review of counsel’s brief and the

record discloses no nonfrivolous issue. Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS

DISMISSED. See 5TH CIR. R. 42.2.




           *
                 Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.